EXHIBIT 6
                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

LAURIE-JO STRATY, TEXAS ALLIANCE
FOR RETIRED AMERICANS, and
BIGTENT CREATIVE,

                     Plaintiffs,
                                                      Civil Action No.
vs.
                                                      Related to:
GREG ABBOTT, in his official capacity as              Texas League of United Latin American
Governor of the State of Texas; and RUTH              Citizens v. Abbott, No. 1:20-cv-1006
HUGHS, in her official capacity as Texas
Secretary of State,

                     Defendants.



 DECLARATION OF PATRICK GOLDEN IN SUPPORT OF PLAINTIFFS’ MOTION

       I, Patrick Golden according to 28 U.S.C. § 1746, testify that:

       1.      My name is Patrick Golden. I am a legal adult, competent to testify, and declare the

following facts based on my own personal knowledge.

       2.      I am a resident and registered voter in the city of Cypress, in Harris County, Texas.

I am 71 years old.

       3.      I am registered to vote by mail. I voted by mail in the 2018 General Election and,

before Governor Abbott’s October 1, 2020 Proclamation, I had planned to vote by mail and utilize

a ballot drop-off location to submit my ballot.

       4.      Before Governor Abbott’s Proclamation, my understanding was that there was a

location at which I could drop off my mail-in ballot located only a few miles from my home.




                                                  1
       5.      Due to Governor Abbott’s Proclamation, there is now only one location in all of

Harris County. That location is three times as far away from my home, making what would have

been a short drive to drop off my mail-in ballot now take potentially over one hour.

       6.      Beyond the increased distance from my home, the change from twelve locations in

Harris County to one also concerns me because it will significantly increase the number of people

who must use that single location. I am concerned about having to wait in a significantly longer

line to have to drop off my ballot as well as the increased risk of catching COVID-19 given that

this change will force many more people to congregate in one location.

       7.      I intended to use a drop-off location because I am worried about my ballot arriving

on time and being properly counted given the widespread reports of significant issues with the

United States Postal Service.

       8.      Due to the Governor’s Proclamation, my only feasible option for voting—unless

the Proclamation is rescinded—is mailing my ballot via the United States Postal Service. I cannot

vote in person, as I will not be in Texas on the date of the November General Election. Nor can I

feasibly travel the long distance to the single ballot drop-off location in Harris County.

       9.      I do not have faith that mailing my ballot via the USPS will be safe. I am particularly

concerned about the recent incidences of delayed mail delivery that are occurring in Texas and

across the country. Despite these concerns, due to the Governor’s Proclamation, I have no other

choice than to vote by mail, rather than drop off my ballot at a secure location, where I would have

faith in it being counted.

       10.     Beyond the burden on my own right to vote, Governor Abbott’s action also raises

concerns for me regarding widespread disenfranchisement. I am concerned that the change to a

single location for drop-off will cause some people to not return their mail-in ballots given




                                                -2-
concerns regarding significantly longer lines. I am also concerned that some people who

previously intended to drop off their ballots may mail them incorrectly and not place the proper

postage on their ballots or mail them late, resulting in their disenfranchisement. All of these issues

could be avoided by permitting Harris County to continue having multiple mail-in ballot drop off

locations.

               I declare under penalty of perjury that the foregoing is true and correct.



                                 
               Executed on _____________.

                                                              ________________________

                                                              Patrick Golden




                                                -3-
